Citation Nr: 0335173	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  96-23 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for chronic 
lumbosacral muscle spasm, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

By this rating decision, service connection was denied for 
PTSD.  The veteran was notified of that determination by a 
letter dated in October 1994.  The veteran filed a notice of 
disagreement in August 1995 and submitted a substantive 
appeal in October 1995 following receipt of a statement of 
the case issued in September 1995.  

In addition, the RO in its September 1994 rating decision 
confirmed and continued a 20 percent rating for service-
connected low back disability.  The veteran was notified of 
that decision by a letter dated in October 1994.  Following 
this notification, the veteran filed a notice of 
disagreement.  

In April 1995, the veteran requested an increased rating for 
his service-connected right hand disability, evaluated as 
noncompensably disabling.  In a September 1996 rating 
decision, the RO confirmed and continued the noncompensable 
rating and notified the veteran of that determination by a 
letter dated that month.  The veteran filed a timely notice 
of disagreement in November 1996.  A statement of the case 
was issued in May 1998.  A veteran's appeal was not perfected 
in a timely manner, as the veteran's VA Form 9 was not 
received until April 1999.  

In a July 1998 rating decision, the disability evaluation for 
low back disability was increased from a 20 percent to a 40 
percent rating effective April 14, 1995.  The veteran was 
notified of that decision by a July 1998 statement of the 
case and by letter dated in August 1998.  The veteran 
expressed the intent to pursue a higher rating in an April 
1999 statement.  

The RO treated the veteran's April 1999 VA Form 9 as a new 
claim for an increased rating for a right hand disability.  
In addition, the veteran filed a claim for service connection 
for a right shoulder disorder in a separate statement also 
dated in April 1999.  Both issues were denied in an August 
1999 rating decision.  No appeal has been initiated by the 
veteran on these issues.  

The veteran expressed a desire to appear personally at a 
local VA office before the Board in his October 1995 VA Form 
9.  The veteran reasserted his request for a hearing in his 
July 1999 VA Form 9.  However, the record shows that he did 
not report to his Travel Board hearing scheduled in October 
2003.  

The report of VA examination conducted on behalf of VA in May 
1998 shows that the examiner opined that it was not 
foreseeable the veteran could return to the labor market.  
This statement reasonably raises the issue of entitlement to 
a total rating based on individual unemployability due to 
service-connected disability.  See Suttman v. Brown, 4 Vet. 
App. 127, 132 (1993).  This matter is referred to the RO for 
all appropriate development and adjudication.  

the issue of entitlement to an increased rating for a back 
disability is the topic of the remand that follows this 
decision.


REMAND

The veteran and his representative are advised that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  .

The RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the VCAA.  Thus, it is potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The RO is advised that its duties encompasses notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notices have not been proved in connection with the 
issues currently on appeal.  The Board is prohibited for 
performing this function in the first instance inasmuch as 
such an action could be prejudicial to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).   

With respect to the low back disability, the Board notes that 
veteran is currently in receipt of the highest schedular 
rating for low back disability in the absence of evidence of 
ankylosis or intervertebral disc syndrome.  The Board 
observes that the RO must consider the veteran's entitlement 
to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  

In addition, the Board observes that effective September 23, 
2002, the schedule for rating intervertebral disc syndrome 
was revised pursuant to 67 Fed. Reg. 54345-54349 (August 22, 
2002).  In addition, effective September 26, 2003 the 
criteria for rating disabilities of the spine were revised 
pursuant to 68 Fed. Reg. 51454-51456 (August 27, 2003).  
Also, effective September 26, 2003 the criteria for rating 
skin conditions was revised pursuant to 68 Fed. Reg. 51454-
51456 (August 27, 2003).  The RO has not had the opportunity 
to review the veteran's entitlement to higher initial ratings 
for his service-connected lumbosacral spine and cervical 
spine disabilities under these changes.  

Moreover, factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  Additional examination is required to 
evaluate these impact of these factors.  

In view of the foregoing the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Compliance 
with the duty articulated in Quartuccio, 
supra, is required as well.  That is, the 
veteran should be advised of the 
allocations of burdens in obtaining the 
evidence necessary to substantiate his 
claim.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current nature and etiology 
of existing disability.  All indicated 
special studies and tests should be 
accomplished.  The examiner is requested 
to provided a complete diagnosis, either 
establishing or ruling out the presence 
of PTSD.  If PTSD is diagnosed, the 
examiner is requested to identify the 
stressor that the veteran is 
reexperiencing-i.e., mortar attacks, the 
death of a comrade, etc..  The clinical 
bases for the opinion should be set forth 
in detail.  

3.  The RO should afford the veteran a 
current VA spine examination in order to 
determine the current nature and severity 
of the service-connected back disability.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available for use 
in studying the case.  The examiner is 
requested to provide a complete 
discussion on current symptomatology 
associated with service-connected back 
disability and to reach a complete 
diagnosis regarding the veteran's 
existing back disability.  Specifically, 
the examiner is requested to state 
whether or not the veteran currently has 
intervertebral disc syndrome associated 
with his service-connected low back 
disability.  If so:

i.  With respect to the orthopedic 
examination:  A.  The examiner is 
requested to determine the degree of 
intervertebral disc syndrome in the 
lumbosacral spine associated with 
his service-connected disability.  
Also, the examiner is requested to 
comment on the nature and severity 
of the veteran's "chronic 
orthopedic manifestations"-i.e., 
orthopedic signs and symptoms 
resulting from intervertebral disc 
syndrome in the lumbosacral spine 
that are present constantly, or 
nearly so.  The examiner is asked to 
distinguish, to the extent possible, 
the orthopedic signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the neurological signs and symptoms.  
Also, the examiner is asked, to 
determine if intervertebral disc 
syndrome is present in more than one 
spinal segment of the lumbosacral 
spine.  If so, and provided that the 
effects in each spinal segment are 
clearly distinct, the examiner is to 
address and evaluate each segment on 
the basis of its chronic orthopedic 
manifestations or incapacitating 
episodes.  To the extent possible, 
the examiner is requested to 
distinguish service-connected 
orthopedic signs and symptoms from 
any nonservice-connected factors.  

B.  Further, the examiner is asked 
to comment on the impact of 
functional loss due to pain, 
weakness and other factors on the 
veteran's service-connected 
lumbosacral spine disability 
picture.  

C.  The examiner is requested to 
comment on the impact of the 
service-connected lumbosacral spine 
disability pictures on the veteran's 
ability to obtain and maintain 
employment.  



ii.  With respect to the 
neurological examination:  

A.  The examiner is requested to 
determine the degree of 
intervertebral disc syndrome 
associated with service-connected 
lumbosacral spine disability.  
Also, the examiner is requested 
to comment on the nature and 
extent of the veteran's "chronic 
neurologic manifestations"-i.e., 
neurological signs and symptoms 
resulting from intervertebral 
disc syndrome in the lumbosacral 
spine that are present 
constantly, or nearly so.  The 
examiner is asked to distinguish, 
to the extent possible, the 
neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome in 
the lumbosacral spine from the 
orthopedic signs and symptoms.  
Also, the examiner is to 
determine if intervertebral disc 
syndrome is present in more than 
one spinal segment.  If so, and 
provided that the effects in each 
spinal segment are clearly 
distinct, the examiner is to 
address and evaluate each segment 
on the basis of its chronic 
neurological manifestations or 
incapacitating episodes.  To the 
extent possible, the examiner is 
requested to distinguish service-
connected neurological signs and 
symptoms from any nonservice-
connected factors.  

B.  The examiner is to comment on 
the impact of functional loss due 
to pain, weakness and other 
factors on the veteran's service-
connected disability picture.  

C.  The examiner is requested to 
comment on the impact of the 
service-connected lumbosacral 
spine disability picture on the 
veteran's ability to obtain and 
maintain employment.  

If intervertebral disc syndrome is not 
present, the examiner is requested to 
state whether or not the veteran 
currently has any unfavorable ankylosis 
in the lumbosacral spine.  

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 should 
be reflected to the extent applicable.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



